DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant should also submit arguments under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. Applicant must also discuss the objections and 112b rejections, explaining how the claims avoid the objections and 112b rejections.  
Applicant's arguments filed 01/21/2021 & “Addendum” have been fully considered but they are not persuasive. Applicant argues – 
Cited by the examiner does not disclose storing gravitational energy as a self-supporting heap of powdered solid of less than 2cm diameter placed at a higher elevation by pumping up the solid in slurry form as defined in the amended claim1; and
Broshy does not disclose the use of a separate energy recovery turbine as described in amended claim 7, for the recovery of energy from the water which will automatically separate and flow down due to gravity, from the self-supporting heap of solid defined in claim 1. 
Examiner respectfully disagrees with the applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “powdered solid” & “automatically separate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, as currently cited Broshy discloses:
["Colloidal fluid" is cited it shall also mean "fluidised particles", meaning finely divided solid particles carried lifted and agitated by a stream of fluid or by virtue of having self- fluidity capabilities or rheological attributes … According to embodiment of the invention, colloidal fluid may be based on any known fluid, such as but not limited to, water, seawater, hydrocarbons, polymer fluids, natural oils, resins, air and gases or any combination thereof. The heavy particles may be of any size, such as but not limited to, single molecules, nanoparticles, micro-size particles, macro size particles or any combination thereof. For example, a typical colloidal fluid may have particles with sizes ranging from 3 to 15 microns], as defined in the amended claim1; and 
the use of a separate energy recovery turbine as described in amended claim 7, for the recovery of energy from the water which will automatically separate and flow down due to gravity, from the self-supporting heap of solid [to store energy by pumping the colloidal fluid into the first storage reservoir; to release stored energy by releasing the colloidal fluid to flow down from the first storage reservoir via the converting apparatus to produce power, and to the second storage reservoir] defined in claim1. 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.).
Claim Objections
Claims 1 & 7 are objected to because of the following informalities:    
The claims need to identify what is AMENDED by underlining new limitations and/or crossing out canceled limitations;
The claim(s) must be in one sentence form only;
See MPEP 1824 - “The Claims” for the following objections:
6.2 References to Other Parts of the International Application
(a) Claims shall not, except where absolutely necessary, rely, in respect of the technical features of the invention, on references to the description or drawings. In particular, they shall not rely on such references as: "as described in part ... of the description," or "as illustrated in figure ... of the drawings."  
(b) Where the international application contains drawings, the technical features mentioned in the claims shall preferably be followed by the reference signs relating to such features. When used, the reference signs shall preferably be placed between parentheses. If inclusion of reference signs does not particularly facilitate quicker understanding of a claim, it should not be made. Reference signs may be removed by a designated Office for the purposes of publication by such Office.
6.3 Manner of Claiming
(a) The definition of the matter for which protection is sought shall be in terms of the technical features of the invention.  
(b) Whenever appropriate, claims shall contain:
(i) a statement indicating those technical features of the invention which are necessary for the definition of the claimed subject matter but which, in combination, are part of the prior art,
(ii) a characterizing portion - preceded by the words "characterized in that," "characterized by," "wherein the improvement comprises," or any other words to the same effect - stating concisely the technical features which, in combination with the features stated under (i), it is desired to protect.
(c) Where the national law of the designated State does not require the manner of claiming provided for in paragraph (b), failure to use that manner of claiming shall have no effect in that State provided the manner of claiming actually used satisfies the national law of that State.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 & 7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language (also refer to the Claim Objection section). The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broshy (WO 2015/118527).
Regarding Claim 1, Broshy discloses I claim the use of pumping [by 116] to a higher elevation shown as upper solid storage area [to 101] in figure 1 of a slurry made with available solid sand, gravel, soil, crushed rock, mineral ore, or any processed solid of particle/lump size less than 2cm [For the purpose of the disclosure hereinafter in the descriptions and subsequent claims, wherever "Colloidal fluid" is cited it shall also mean "fluidised particles", meaning finely divided solid particles carried lifted and agitated by a stream of fluid or by virtue of having self- fluidity capabilities or rheological attributes … According to embodiment of the invention, colloidal fluid may be based on any known fluid, such as but not limited to, water, seawater, hydrocarbons, polymer fluids, natural oils, resins, air and gases or any combination thereof. The heavy particles may be of any size, such as but not limited to, single molecules, nanoparticles, micro-size particles, macro size particles or any combination thereof. For example, a typical colloidal fluid may have particles with sizes ranging from 3 to 15 microns], to store gravitational potential energy by retaining the solid at the higher elevation in a self-supporting heap [System 100 may store energy by pumping colloidal fluid 102 into first storage reservoir 101]  (FIG. 1, ¶ [002-003] & ¶ [0010]; ¶ [0022]).
Regarding Claim 7, from the self-supporting heap as defined in claim 1, I claim the recovery of the energy from the water flowing back to the lower elevation [103] via pipes [111] due to gravity via a separate water energy recovery turbine [112] (FIG. 1 & Claim 1; to store energy by pumping the colloidal fluid into the first storage reservoir; to release stored energy by releasing the colloidal fluid to flow down from the first storage reservoir via the converting apparatus to produce power, and to the second storage reservoir). The turbine output water is collected in the interim water reservoir shown in figure 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832